                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF MISSOURI
                                      ST. JOSEPH DIVISION

VICTORIA SEGO                                         )
                                                      )
                            Plaintiff,                )
                                                      )
v.                                                    ) Case No. __________
                                                      )
TYSON FOODS INCORPORATED,                             ) (Removed from Circuit Court of Buchanan
TYSON POULTRY, INC.                                   ) County, MO, Case No. 20BU-CV03562)
                                                      )
                            Defendants.               )
                                                      )
                                                      )
                                                      )
                                                      )
                                                      )

               DEFENDANT TYSON FOODS, INC.’S NOTICE OF REMOVAL

        This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1332 because

Defendants Tyson Foods, Inc. and Tyson Poultry, Inc.1 and Plaintiff are citizens of different

states, and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        Accordingly, pursuant to 28 U.S.C. § 1441 and § 1446, Defendant Tyson Foods, Inc. files

this Notice of Removal from the Circuit Court of Buchanan County, Missouri.

                                         FACTUAL BACKGROUND2

                    1.      On September 25, 2020, Plaintiff Victoria Sego commenced this action

against Defendants in the Circuit Court of Buchanan County, Missouri. The Petition is




1
        Neither Tyson Foods, Inc. nor its wholly-owned subsidiary, Tyson Poultry, Inc. was ever
        Plaintiff’s employer. Plaintiff was an employee of The Hillshire Brands Company, a wholly-
        owned subsidiary of Tyson Foods, Inc. Exhibit C, Declaration of Morgan Arbelo (“Arbelo
        Decl.”), at ¶ 4.
2
        Defendants treat Plaintiff’s allegations as true for purposes of this Notice of Removal only.


4843-4165-5762 v1
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 1 of 12
captioned: Victoria Sego v. Tyson Foods Incorporated, Tyson Poultry, Inc., Case No. 20BU-

CV03562.

                    2.     Defendant Tyson Foods, Inc. was served with a Summons and a copy of

the Petition in this matter on October 16, 2020.

                    3.     Defendant Tyson Poultry, Inc. has not been served with a Summons or

copy of the Petition, but consents to removal of this case. Thus, the consent to removal

requirement of 28 U.S.C. § 1446(b)(2)(A) is satisfied.

                    4.     A copy of the Petition, together with all process and pleadings served

upon Defendant Tyson Foods, Inc. in the state action are attached as Exhibit A. These

documents constitute all “process, pleadings, and orders” served upon Defendants in the state

court action as required by 28 U.S.C. § 1446(a).

                    5.     In her Petition, Plaintiff purports to assert four counts against Defendants

under the Missouri Human Rights Act (“MHRA”) for discrimination based on sex/gender (Count

I), discrimination based on race (Count II), illegal retaliation (Count III), and hostile work

environment (Count IV). Pet., Counts I-IV.

                    GROUNDS FOR REMOVAL -- DIVERSITY JURISDICTION

                    6.     This Court has original jurisdiction under 28 U.S.C. § 1332 because this is

a civil action in which the amount in controversy exceeds the sum of $75,000, exclusive of costs

and interest, and is between citizens of different states. 28 U.S.C. §§ 1332(a) and 1441(a)-(b).

Removal under 28 U.S.C. § 1441(b) is appropriate in this matter because complete diversity of

citizenship exists between Plaintiff and Defendants, and neither Defendant is a citizen of

Missouri, the state in which this action was brought.

        A.          Complete Diversity of Citizenship Exists Between Parties.




4843-4165-5762 v1                     2
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 2 of 12
                    7.    For diversity jurisdiction, there must be complete diversity between the

parties, which means that no plaintiff may be a citizen of the same state as any defendant. 28

U.S.C. § 1332(a)(1); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

                    8.    Plaintiff resides in St. Joseph, Buchanan County, Missouri. Pet. ¶ 1. Upon

information and belief, Plaintiff was, at the time of the filing of this action, and still is, a citizen

of Missouri.

                    9.    Neither Defendant is incorporated in nor has its principal place of business

in the State of Missouri. Defendant Tyson Foods, Inc. is a corporation, which is a citizen of the

state in which it is incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77 (2010) (a corporation’s principal place

of business normally is the state in which it maintains its main headquarters). Defendant Tyson

Foods, Inc. was, at the time of the filing of this action, and still is, a corporation organized under

the laws of the State of Delaware with its principal place of business and headquarters in

Springdale, Arkansas. Exhibit B, Declaration of Brett Worlow (“Worlow Decl.”), at ¶ 4.

Defendant Tyson Foods, Inc. is thereby a citizen of Delaware and Arkansas.

                    10.   Defendant Tyson Poultry, Inc. is also a corporation. Defendant Tyson

Poultry, Inc. was, at the time of the filing of this action, and still is, a corporation organized

under the laws of the State of Delaware with its principal place of business and headquarters in

Springdale, Arkansas. Exhibit B, Worlow Decl., at ¶ 5. Defendant Tyson Poultry, Inc. is

thereby a citizen of Delaware and Arkansas.

                    11.   Because Plaintiff is a citizen of Missouri, and neither Defendant is a

citizen of Missouri, complete diversity exists between the parties. 28 U.S.C. § 1332.




4843-4165-5762 v1                     3
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 3 of 12
        A.          The Amount In Controversy Exceeds $75,000.00. 3

                    12.   Pursuant to 28 U.S.C. § 1332(a)(1), diversity jurisdiction requires that the

amount in controversy “exceed the sum or value of $75,000, exclusive of interest and costs.”

                    13.   Where removal is based on diversity of citizenship and the initial pleading

seeks a money judgment but does not demand a specific sum, “the notice of removal may assert

the amount in controversy,” 28 U.S.C. 1446(c)(2), and a removing defendant “need include only

a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

                    14.   Plaintiff alleges that, as a direct and proximate result of Defendants’

unlawful conduct, she suffered or sustained, and will continue to suffer or sustain, damages

including past and future lost wages and benefits, a detrimental job record, career damage and

diminished career potential, garden-variety mental and emotional distress in the form of

embarrassment, degradation, humiliation, anxiety, loss of enjoyment of life, and loss of sleep,

pain and suffering, and other nonpecuniary losses. Pet. at ¶¶ 69, 77, 86, 101. Plaintiff also claims

entitlement to punitive damages and attorneys’ fees. Id. at ¶¶ 70-71, 78, 102-103.

                    15.   Plaintiff seeks an unspecified amount of actual, compensatory, and

punitive damages, attorneys’ fees and equitable relief, including front pay. Id. at ¶ 104.

                    16.   Where, as here, a plaintiff’s petition seeks to recover an unspecified

amount of damages sought, the jurisdictional issue is not whether the pleaded damages are

greater than the requisite amount, but “whether a fact finder might legally conclude that they




3
        References to specific damages amounts are provided solely for the purposes of establishing that
the amount in controversy is more likely than not in excess of the jurisdictional minimum. Defendants
maintain that each of Plaintiff’s claims is without merit and that neither one of them is liable to Plaintiff.
Defendants expressly deny that Plaintiff is entitled to recover any of the relief sought in her Petition.


4843-4165-5762 v1                     4
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 4 of 12
are.” See Grawitch v. Charter Commc’ns, Inc., 750 F.3d 956, 959 (8th Cir. 2014) (emphasis

added and internal citations omitted).

                    17.   Plaintiff alleges that she was terminated from her employment on or about

November 25, 2019. Pet. ¶ 49. During the forty-one weeks Plaintiff was employed by The

Hillshire Brands Company, she earned gross wages in the amount of $27,540.24. Thus,

Plaintiff’s average weekly gross earnings were $671.71 per week. Ex. C, Arbelo Decl., at ¶ 6.

                    18.   Nearly forty-eight weeks have passed since December 17, 2019, the date

on which Plaintiff’s employment ended, to the date of this removal. Assuming, arguendo, that

Plaintiff can recover damages for lost wages, the amount of lost wages in controversy can

reasonably be estimated at $32,242.08 calculated as follows: (average weekly gross earnings of

$671.71 per week x 48 weeks).

                    19.   Plaintiff claims that she has suffered or sustained, and will continue to

suffer or sustain, damages including past and future lost wages and benefits. Pet. at ¶¶ 69, 101.

Because Plaintiff claims continuing lost earnings and benefits, these alleged continuing losses

are included for purposes of establishing the amount in controversy. Even extrapolating

conservatively to a potential trial date of one year from removal, adding an additional 52 weeks,

Plaintiff’s alleged lost wages through trial would total another $34,928.92 (average weekly gross

earnings of $671.71 per week x 52 weeks).

                    20.   In addition, at the time of her separation from employment, Plaintiff

received employer-sponsored group health coverage at the employer’s cost of $104.19 per week

and basic employer-sponsored life and AD&D coverage at the employer’s cost of $1.46 per

week. Thus, the employer’s cost for Plaintiff’s above benefits totaled at least $105.65 per week

or $5,493.80 annually. Ex. C, Arbelo Decl., at ¶ 7. Assuming a potential trial date of one year




4843-4165-5762 v1                     5
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 5 of 12
from removal, Plaintiff’s alleged lost benefits through trial would total $10,565.00 ($105.65 in

employer’s weekly cost of benefits x 100 weeks).

                    21.   Collectively, Plaintiff’s alleged lost earnings and benefits through trial

total $77,736.00 ($32,242.08 in alleged lost wages to date + $34,928.92 in additional alleged lost

wages through trial + $10,565.00 in alleged lost benefits through trial = $77,736.00).

                    22.   This figure does not include the emotional distress damages, punitive

damages, or attorneys’ fees sought by Plaintiff, nor does it include any claim for alleged front

pay beyond trial.

                    23.   Thus, although Defendants dispute liability and damages, for purposes of

the jurisdictional requirements for removal only, Defendants have a good faith basis to believe

that the relief sought by Plaintiff exceeds the jurisdictional minimum. See White v. United Parcel

Service, No. 4:11CV00707-AGF, 2012 WL 760936, at *3 (W.D. Mo. March 8, 2012) (holding

that jurisdictional threshold was met where the plaintiff’s lost wages were in excess of

approximately $35,000 in light of her plea for emotional distress and punitive damages); Riffert

v. Walgreen Co., No. 4:07CV1912-JCH, 2008 WL 495643, at *2 (E.D. Mo. Feb. 20, 2008)

(holding that the plaintiff’s lost wages, alone, could exceed the amount in controversy

requirement by the time of trial, when he had been earning from the defendant approximately

$37,674 annually); Miller v. CEVA Logistics, No. 07-0644-CV-W-FJG, 2008 WL 130847, at *2

(W.D. Mo. Jan. 10, 2008) (concluding that jurisdictional threshold was met where the plaintiff’s

lost wages at the time of trial would total less than $40,000 in light of his plea for emotional

distress damages, punitive damages, and attorneys’ fees); Hill v. Aldi, Inc., No. 4:05CV1412-

JCH, 2005 WL 2874692, *2 (E.D. Mo. Oct. 28, 2005) (concluding that jurisdictional threshold

was met where plaintiff’s lost wages would exceed $75,000.00 by the time of trial).




4843-4165-5762 v1                     6
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 6 of 12
                    24.   Apart from the lost wages and benefits Plaintiff seeks, the other forms of

relief she requests increases the value of her claims. Compensatory damages, including damages

for alleged emotional distress, and punitive damages may be considered in establishing the

$75,000.00 amount in controversy. See Crawford v. F. Hoffman-La Roche Ltd., 267 F.3d 760,

766 (8th Cir. 2001) (noting that punitive damages and statutory attorneys’ fees count toward the

jurisdictional minimum for diversity jurisdiction); Kopp v. Kopp, 280 F.3d 883, 886 (8th Cir.

2002) (emotional distress and punitive damages count toward the amount in controversy).

                    25.   Plaintiff’s allegation that she has suffered and continues to suffer mental

and emotional distress and pain and suffering, coupled with her claim for compensatory

damages, further increases the value of her claims. See Riffert, 2008 WL 495643 at *2.

                    26.   Moreover, although Defendants do not believe that punitive damages are

warranted in this case, Plaintiff’s plea for punitive damages also moves this case beyond the

threshold amount in controversy. See e.g., Abernathy v. Bank of America, N.A., (E.D. Mo. March

16, 2009) (holding that the jurisdictional minimum was met where actual damages were less than

$75,000.00 but punitive damages were also sought). Under the MHRA, the sum of actual

damages (including damages for future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses) and

punitive damages are capped at: (1) the amount of actual back pay and interest on back pay, and

(2) $500,000.00, in the case of a respondent who has more than five hundred employees in each

of twenty or more calendar weeks in the current or preceding calendar year. RSMO § 213.111.4

(2017).4



4
        Plaintiff claims that any cap or limitation on Plaintiff’s damages that may be imposed by RSMO
§ 213.111.4 (2017) is unconstitutional. Pet. at ¶¶ 72, 79, 87, 104.



4843-4165-5762 v1                      7
           Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 7 of 12
                    27.   This Court may consider awards of emotional distress and punitive

damages in prior MHRA cases to decide whether a fact-finder here might legally conclude that

Plaintiff’s damages are greater than $75,000.00. See Dowell v. Debt Relief Am., L.P., No. 2:07-

CV-27 (JCH), 2007 WL 1876478, at *2 (E.D. Mo. June 27, 2007) (denying remand after

considering two prior judgments in MMPA cases and noting that “juries are inclined to assess

large punitive damages awards in MMPA cases”); Synergetics, Inc. v. Hurst, 333 F.Supp. 2d

841, 844 (E.D. Mo. 2004) (holding that defendants established amount in controversy

requirement by showing that awards in comparable cases exceeded jurisdictional minimum).

                    28.   Jury verdict awards in claims under the MHRA demonstrate that a finder

of fact could legally award damages, including hypothetical punitive damages and attorney’s

fees, well in excess of $75,000.00. See Jones v. City of Kansas City, Mo., Case No. 1516-

CV25112, 2019 WL 610381, at *3 (Mo. Ct. App. Feb. 13, 2019) (attorneys’ fees in the amount

of $662,862.50); Stubbs v. Independence Sch. Dist., et al., Case No. 1616-CV11175, 2017 WL

6989042, at *1 (Mo. Cir. Nov. 28, 2017) (total damages in the amount of $341,000.00); D A

Miller v. John Bosman, et al., Case No. 1416-CV02573, 2016 WL 8315313, at *1 (Mo. Cir. Dec.

15, 2016) (compensatory damages in the amount of $450,000.00, punitive damages in the

amount of $20 million, later reduced to statutory cap of $8,383,510.95 punitive damages);

Turner v. Kansas City Pub. Sch., 488 S.W.3d 719, 726 (Mo. App. W.D. 2016) (affirming

$37,500 punitive damage award); McGhee v. Schreiber Foods, Inc., 502 S.W.3d 658, 675 (Mo.

App. W.D. 2016) (affirming $350,000 punitive damage award); Bowolak v. Mercy East

Communities, 452 S.W.3d 688 (Mo. Ct. App. E.D. 2014) (affirming fee award of $81,500);

DeWalt v. Davidson Surface Air, 449 S.W.3d 401 (Mo. Ct. App. E.D. 2014) (reversing trial

court’s reduction of fee award, awarding approximately $130,000 in attorney’s fees); Tate v.




4843-4165-5762 v1                     8
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 8 of 12
Autozoners, L.L.C., 363 S.W. 179 (Mo. Ct. App. S.D. 2012) (affirming fee award of $126,000);

Justus v. Missouri Highways and Transportation Commission a/k/a Missouri Department of

Transportation a/k/a MHTC, Case No. 13BU-CV01499 (Mo. Cir. March 24, 2015)

(compensatory damage award of $87,790, punitive damage award of $840,000, and attorney fee

award of $409,852.50); McClurg Missouri Highways and Transportation Commission, Case No.

13BU-CV03069 (Mo. Cir. Dec. 12, 2014) (compensatory damage award of $350,000, punitive

damage award of $500,000 and attorney fee award of $266,182).

                    29.   As for Plaintiff’s claim for front pay, she could recover an award of two

years’ salary (i.e., $671.71 average gross weekly wages x 104 weeks = $69,857.84). See, e.g.,

Browning v. President Riverboat Casino-Missouri, Inc., 139 F.3d 631, 637 (8th Cir. 1998)

(affirming two years of front pay).

                    30.   In considering complaints under the MHRA, Missouri federal courts have

“legally conclude[d] that the jurisdictional minimum has been met,” even when the

compensatory damages are less than $75,000, when other damage categories are considered. See,

e.g., Polites v. Home Depot U.S.A., Inc., No. 4:13CV143 CDP, 2013 WL 2420674, at *2 (E.D.

Mo. June 3, 2013) (denying motion to remand, even though the plaintiff’s compensatory

damages were only $44,000, as combination of claims for compensatory, emotional, and punitive

damages, along with attorneys’ fees, would clearly permit finder of fact to potentially award

“well in excess of the $75,000 threshold”); see also White v. United Parcel Serv., No.

4:11CV00707 AGF, 2012 WL 760936, at *3 (E.D. Mo. Mar. 8, 2012) (concluding the

combination of $35,000 in alleged compensatory damages with alleged emotional and punitive

damages was sufficient to meet the jurisdictional minimal requirement).




4843-4165-5762 v1                     9
          Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 9 of 12
                    31.   Based on the allegations contained in Plaintiff’s Petition and the

foregoing, and upon information and good faith belief, the relief sought by Plaintiff — including

past and future lost wages and benefits, other compensatory damages for mental and emotional

distress and pain and suffering, punitive damages, front pay and attorneys’ fees — amounts to

more than the $75,000.00 jurisdictional threshold.5 Accordingly, this Court has original

jurisdiction of this action pursuant to 28 U.S.C. § 1332(d)(2). This action is therefore proper for

removal to this Court pursuant to 28 U.S.C. § 1441(a).

          THE OTHER REMOVAL PREREQUISITES HAVE BEEN SATISFIED

                    32.   Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.” This Court embraces Buchanan

County, Missouri. 28 U.S.C. § 105(b)(3).

                    33.   This Notice of Removal is filed within thirty (30) days of the date

Defendant Tyson Foods, Inc. received service of the Petition and, therefore, is timely pursuant to

28 U.S.C. § 1446(b).

                    34.   The United States District Court for the Western District of Missouri is the

proper venue to file this Notice of Removal under 28 U.S.C. § 1441(a) because it is the federal

district court that embraces Buchanan County, Missouri, the place where this action was filed.




5
         Of course, by alleging that Plaintiff might legally recover a judgment exceeding the amount in
controversy, neither Defendant confesses any liability, or the appropriate amount of damages if found
liable for any part of Plaintiff’s claims. Defendants expressly deny any liability in this case, but merely
acknowledge what the stakes of the litigation could be. Hartis v. Chicago Title Ins. Co., 694 F.3d 935,
945 (8th Cir. 2012) (“The removing party need not confess liability in order to show that the controversy
exceeds the threshold.”).


4843-4165-5762 v1                    10
         Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 10 of 12
                    35.   Pursuant to 28 U.S.C. § 1446(a), attached hereto and marked as Exhibit A

is a true and correct copy of all process, pleadings and orders which, as of the date hereof, have

been served upon Defendant Tyson Foods, Inc. in the state court action.

                    36.   Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this case

is being served on counsel for Plaintiff, and a Notice of Filing Notice of Removal promptly will

be filed with the Clerk of the Circuit Court of Buchanan County, Missouri.

                    37.   Defendant Tyson Foods, Inc. reserves the right to amend or supplement

this Notice of Removal, and reserves all rights and defenses, including those available under

Federal Rule of Civil Procedure 12.

                    38.   If any question arises as to the propriety of the removal of this action,

Defendant Tyson Foods, Inc. respectfully requests the opportunity to present a brief in support of

its position that the case is removable.

        WHEREFORE, Defendant Tyson Foods, Inc. states this action is properly removable and

respectfully notifies this Court, Plaintiff, and the Buchanan County Circuit Court that this action

has been removed to the United States District Court for the Western District of Missouri.



 Date: November 16, 2020                            SHOOK, HARDY & BACON, LLP


                                                    By: /s/ Carrie A. McAtee
                                                    Carrie A. McAtee, #54949
                                                    2555 Grand Boulevard
                                                    Kansas City, Missouri 64108-2613
                                                    Telephone: (816) 474-6550
                                                    Facsimile: (816) 421-5547
                                                    Email: cmcatee@shb.com

                                                    ATTORNEYS FOR DEFENDANTS TYSON
                                                    FOODS, INC. AND TYSON POULTRY, INC.




4843-4165-5762 v1                    11
         Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 11 of 12
                               CERTIFICATE OF SERVICE

             I hereby certify that on this 16th day of November, 2020, a copy of the foregoing
document and all exhibits thereto was served via email on the following:

Rachel C. Rutter
RUTTER LAW FIRM, LLC
201 SE 1st Street
Lee’s Summit, MO 64063
Telephone: 816.337.0684
Rutter.c.rachel@gmail.com

Attorneys for Plaintiff



                                                    /s/ Carrie A. McAtee
                                                   ATTORNEY FOR DEFENDANTS




4843-4165-5762 v1                    12
         Case 5:20-cv-06166-BCW Document 1 Filed 11/16/20 Page 12 of 12
